Citation Nr: 0528883	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a prostate 
disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a left ankle and 
foot disability to include a secondary right ankle 
disability.

4.  Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to June 1969 
and subsequent active duty service from April 1985 to August 
1985.  

As to the issues of entitlement to service connection for 
diabetes mellitus II, a prostate disability and a left ankle 
and foot disability with a secondary right ankle disability, 
these matters come before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in January 2004, and a 
substantive appeal was received in February 2004.  The 
veteran testified at a September 2004 Board hearing at the 
RO.

The Board notes that the veteran's August 2003 notice of 
disagreement expressly stated that he did not wish to appeal 
the August 2002 denial of entitlement to service connection 
for a back disability.  Therefore, this issue is not 
considered to be in appellate status.  

As to the issue of entitlement to service connection for a 
heart disability, this matter comes before the Board on 
appeal from a January 2004 rating decision by an RO of the 
VA.  A notice of disagreement was received in September 2004, 
a statement of the case was issued in October 2004, and a 
substantive appeal was received in November 2004.

The issues of entitlement to service connection for a heart 
disability and entitlement to service connection for a left 
foot and ankle disability with a secondary right ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not exposed to herbicides during his 
active duty service.

2.  Diabetes mellitus II was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is Diabetes mellitus II otherwise related 
to the veteran's active duty service, including exposure to 
herbicides.

3.  A prostate disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a prostate disability otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Diabetes mellitus II was not incurred in or aggravated 
during the veteran's active duty service, nor may it be 
presumed to be incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2005).

2.  A prostate disability was not incurred in or aggravated 
during the veteran's active duty service, nor may it be 
presumed to be incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The February 2002 
and October 2003 VA letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, told him the types of evidence VA would 
assist him in obtaining, and informed him what the claimant 
was responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also notes that the 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.

The Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice regarding the diabetes mellitus II, prostate, and left 
ankle and foot disabilities was provided in February 2002 and 
the initial rating decision was issued in August 2002.  
Moreover, the VCAA notice regarding the claim of entitlement 
to service connection for a heart disability was provided in 
October 2003 and the initial rating decision was issued in 
January 2004.  Thus, the VCAA notice was timely as to all 
issues on appeal.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  
The medical evidence of record includes a current diagnosis 
of Diabetes Mellitus II and prostate cancer, but the record 
does not show, nor is the veteran contending, that Diabetes 
Mellitus II and prostate cancer are related to a specific in-
service injury or disease.  Rather, the veteran is attempting 
to avail himself of the presumptive provisions regarding 
veterans who served in Korea and were exposed to herbicides.  
In this particular case, the Board does not believe that a VA 
examination and opinion are necessary since there is 
sufficient medical evidence of record to decide the claim.  
As such, the Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to these issues.  Under these 
circumstances, the Board is unable to find that the veteran 
has identified any additional evidence or information that 
can be verified.  The Board finds no further action is 
necessary to assist the veteran with the claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as malignant tumors and Diabetes Mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes that the U. S. Department of Defense (DOD) 
has conceded use of Agent Orange in certain locations in 
Korea from April 1969 to July 1969.  Specifically, the U.S. 
DOD has conceded Agent Orange exposure for veterans who 
served with the four combat brigades of the 2nd Infantry 
Division and the 3rd Brigade of the 7th Infantry Division, and 
field artillery, signal and engineer support personnel 
thereof.  The Board also notes that diabetes mellitus II and 
prostate cancer are included in the list of diseases 
associated with exposure to certain herbicide agents.  See 
38 C.F.R. § 3.309(e).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

The Board acknowledges the veteran's contentions that he was 
exposed to Agent Orange by virtue of his service in Korea 
from May 1968 to May 1969.  However, there is no evidence 
supporting his claim of exposure to herbicides during 
service.  As noted above, in regards to individuals who 
served in Korea, exposure has been conceded to only those 
individuals who served with the units listed above during the 
time period listed.  The veteran's military records do not 
show that he served in any of the listed units.  Because the 
veteran did not serve with the units listed, it is not 
conceded that he was exposed.  Moreover, there is otherwise 
no persuasive evidence to support the veteran's assertions 
that he was exposed. 

As for establishing service connection on a direct basis, the 
Board notes that there is no evidence suggesting that the 
veteran's prostate cancer or diabetes mellitus II were 
manifested during his period of active duty service as his 
service medical records are devoid of reference to cancer of 
the prostate and diabetes mellitus II.  

There is also no evidence demonstrating that either diabetes 
mellitus II or prostate cancer was manifested in the one-year 
presumptive period following discharge from active duty 
service.  Post-service medical records suggest that the 
veteran's prostate cancer was not manifested for many years 
after his discharge from active duty service on August 18, 
1985.  The Board acknowledges that the veteran was diagnosed 
with diabetes mellitus II in November 1986.  However, for 
purposes of applying the presumptive provisions of 38 C.F.R. 
§ 3.307, the date of separation from service is the date of 
discharge or release from the period of service on which the 
claim is based.  See 38 C.F.R. § 3.307(a)(2).  Thus, the one-
year presumptive period for the veteran ended on August 18, 
1986.  As such, there is no evidence of diagnosis or 
manifestation of diabetes mellitus II within the presumptive 
period.  The Board notes that on two occasions the veteran 
indicated that he would obtain clarifying documentation from 
his doctor that diabetes was manifested prior to November 
1986, but he never submitted any such supporting evidence.  
There is therefore no basis for granting service connection 
for cancer of the prostate or diabetes mellitus II based on 
the one-year presumption.  Finally, the Board notes that 
there is also no medical evidence otherwise suggesting a 
nexus to service for either prostate cancer or diabetes 
mellitus II.  See 38 C.F.R. § 3.303(d). 

The Board acknowledges the veteran's service and understands 
fully his contentions.  Nevertheless, after review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's diabetes 
and prostate disability claims.


ORDER

Service connection for diabetes mellitus II is not warranted.  
Service connection for prostate cancer is not warranted.  To 
this extent, the appeal is denied.


REMAND

The veteran has raised a claim of entitlement to service 
connection for a left foot and ankle disability and a 
secondary right ankle disability.  The Board notes, and the 
veteran concedes, that the veteran had bilateral pes planus 
upon entry into service in 1966.  Third degree pes planus was 
specifically noted on entrance examination in January 1966.  
The presumption of soundness therefore is not applicable.  

The veteran's service medical records show complaints related 
to his feet in June 1968, February 1969 and June 1985.  The 
Board believes that a VA medical examination is necessary to 
determine if the veteran's pre-existing left foot pes planus 
was aggravated beyond the natural progression of the disease 
during his active duty service.

The Board notes that by way of his November 2004 substantive 
appeal, the veteran appears to request a Board hearing at the 
RO in relation to his claim of entitlement to service 
connection for a cardiovascular disability.  Additionally, by 
way of correspondence dated in November 2004, the veteran 
appears to request a local hearing with a Cleveland RO 
Decision Review Officer (DRO) in relation to his 
cardiovascular disability claim.  As such, the Board believes 
that the issue of entitlement to service connection for a 
cardiovascular disability must be remanded to schedule the 
Board and DRO hearings.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a DRO hearing and a Board hearing at 
the RO in relation to his claim of 
entitlement to service connection for a 
cardiovascular disability.

2.  The RO should make arrangements for 
the veteran to undergo a VA orthopedic 
examination.   It is imperative that the 
veteran's claims file be made available 
to the examiner and be reviewed by the 
examiner, with particular attention to 
the complaints related to the veteran's 
feet during service.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether there was an increase in the 
severity of the veteran's pes planus 
during service and, if so, whether such 
increase was due to the natural 
progression of the disease.  The examiner 
must specifically provide an opinion 
related to the veteran's left foot.  If 
any such left foot/ankle disability is 
found, the examiner should determine if 
the veteran currently has a right ankle 
disability and, if so, if such disability 
is at least as likely as not (a degree of 
probability of 50% and higher) 
etiologically related to the veteran's 
left foot/ankle disability.  A detailed 
rationale should be articulated for the 
opinions provided.

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the remaining service connection 
issues on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


